FILED
                                                                                           3/4/2021
                                                                                Clerk, U.S. District & Bankruptcy
                            UNITED STATES DISTRICT COURT                        Court for the District of Columbia
                            FOR THE DISTRICT OF COLUMBIA


MARY JO WEIDRICK,                              )
                                               )
               Plaintiff,                      )
                                               )
       v.                                      )       Civil Action No. 21-416 (UNA)
                                               )
                                               )
JOSEPH R. BIDEN, JR. et al.,                   )
                                               )
                Defendants.                    )


                                  MEMORANDUM OPINION

       Plaintiff, appearing pro se, has filed a Complaint against President Joe Biden and the

United States Congress and an application to proceed in forma pauperis. The court will grant the

application and dismiss this action pursuant to 28 U.S.C. § 1915(e)(2)(B)(i) (requiring dismissal

of a case upon a determination that the complaint is frivolous).

       Plaintiff brings this action primarily “to allow” her “to immediately confer with her

attorney of 3-4 years, Mark J. Geragos, and to immediately be deposed by the Manhattan District

Attorney, Cyrus R. Vance Jr., for purposes of testifying before the Grand Jury to indict, arrest,

try; and imprison Defendants immediately.” Compl. at 4. Plaintiff alleges, among other things,

that “Defendants, named and unnamed, have engaged in terrorist activity 24/7 for over 31 years

and continue to do so[.]” Id. Such activities include “violently raping” plaintiff’s “brain 24/7 with

mind-reading equipment,” “slandering” her, “slowly trying to kill her[,] and simultaneously

making a joke of Plaintiff and this terrorism of her.” Id. In addition, plaintiff alleges far-reaching

“smear campaigns against her” by national and local media, “seemingly all federal intelligence

agencies,” state and local officials, and social media. Id. at 5.



                                                   1
       Complaints premised on fantastic or delusional scenarios or supported wholly by

allegations lacking “an arguable basis either in law or in fact” are subject to dismissal as frivolous.

Neitzke v. Williams, 490 U.S. 319, 325 (1989); see Denton v. Hernandez, 504 U.S. 25, 33 (1992)

(“[A] finding of factual frivolousness is appropriate when the facts alleged rise to the level of the

irrational or the wholly incredible[.]”); Best v. Kelly, 39 F.3d 328, 330-31 (D.C. Cir. 1994) (a court

may dismiss claims that are “essentially fictitious”-- for example, where they suggest “bizarre

conspiracy theories . . . [or] fantastic government manipulations of their will or mind”) (citations

and internal quotation marks omitted)); Crisafi v. Holland, 655 F.2d 1305, 1307-08 (D.C. Cir.

1981) (“A court may dismiss as frivolous complaints . . . postulating events and circumstances of

a wholly fanciful kind.”). The instant complaint satisfies this standard and therefore will be

dismissed. A separate order accompanies this Memorandum Opinion.



                                                       _________s/_____________
                                                       AMIT P. MEHTA
Date: March 4, 2021                                    United States District Judge




                                                  2